Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 05/05/2022. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 21, 24-31, 34-40, 42, and 44 are pending. 
			Allowable Subject Matter
Claims 21, 24-31, 34-40, 42, and 44 are allowed over the prior arts. 
Claim 21 recites a pairing device for controlling an external device among external devices paired to the pairing device, the pairing device comprising: 
an input interface configured to receive a user voice input; 
a communicator; and 
a processor configured to: 
control the communicator to receive, via a first communication, a plurality of pieces of information on the external devices from the external devices, wherein the plurality of pieces of information include (1) identifications (IDs) of the external devices, (2) IDs of manufacturers of the external devices, and (3) call signs of the external devices, 
register the external devices based on (1) the IDs of the external devices, (2) the IDs of the manufacturers of the external devices, and (3) the call signs of the external devices, 
control the communicator to transmit, via a second communication, (1) the IDs of the registered external devices, (2) the IDs of the manufacturers of the registered external devices, and (3) the call signs of the registered external devices to a server, 2 
control to receive the user voice input for controlling the external device through the input interface, wherein the user voice input includes (a) a call sign of the external device and (b) a service call of the external device, 
based on the user voice input being received through the input interface, control the communicator to transmit, via the second communication, the user voice input to the server, 
control the communicator to receive, via the second communication, (A) a result of natural language generation (NLG) corresponding to a result of natural language understanding (NLU), (B) the ID of the external device and (C) a command corresponding to the result of the NLU for controlling the external device from the server, the result of the NLU including a service content of the external device, the ID of the external device and ID of a manufacturer of the external device, and 
control the communicator to transmit, via the first communication, (C) the command to the external device based on the received ID of the external device, 
wherein the received command is based on the user voice input and (1) the IDs of the registered external devices, (2) the IDs of the manufacturers of the registered external devices, and (3) the call signs of the registered external devices transmitted from the pairing device to the server via the second communication.
Claim 31 recites an operating method of a pairing device corresponding to claim 21. 

    PNG
    media_image1.png
    607
    670
    media_image1.png
    Greyscale

The specification, US 2020/0243093 A1 at Fig. 9D and ¶¶175-77, illustrated an operation in which the server 100 transmits an NLG result utterance, the ID of the external device, and the command to the pairing device in a system for controlling the external device.
Prior arts of record do not disclose or render obvious the combination of limitations set forth in Claims 21 and 31. 
For these reasons, Claims 21, 24-31, 34-40, 42, and 44 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        05/20/2022